         Case 1:19-cv-00809-DLF Document 21 Filed 01/22/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 INNA KHODORKOVSKAYA,

               Plaintiff,

        v.                                                  No. 19-cv-0809 (DLF)

 JACQUELYN G. GAY, et al.,

                Defendants.


                                             ORDER

       Consistent with the Court’s bench ruling at the hearing held on January 22, 2020, it is

       ORDERED that Gay’s Motion to Dismiss, Dkt. 9, is GRANTED; and it is further

       ORDERED that Lin’s Motion to Dismiss, Dkt. 14, is GRANTED.

       The Clerk of Court is directed to close this case.




                                                              ________________________
                                                              DABNEY L. FRIEDRICH
January 22, 2020                                              United States District Judge
